Metcalf, J.
The reason assigned by the defendant for his motion in arrest of judgment is, that the declaration does not allege “ that the horse attacked and bit the plaintiff, by reason of the defendant’s having wrongfully and injuriously kept the same; ” and, therefore, for aught that the declaration avers, the injury received by the plaintiff may have been by her own fault or carelessness, and not by the fault or carelessness of the defendant. But we are of opinion that there is no defect in the declaration, and that the objection to it mistakes the ground of the action. This question has recently been decided by the courts in England. In.a case in the Queen’s Bench (May v. Burdett, 9 Adolph. & Ellis N. R. 101), the action was for an injury received from an animal accustomed to bite mankind. It was objected, after verdict for the plaintiff, that the declaration did not allege negligence or default in the defendant in not properly keeping or securing the animal. Lord Denman said : “A great many cases and precedents were cited upon the argument, and the conclusion to bé drawn from them appears to us to be, that the *511declaration is good upon the face of it, and that whoever keeps an animal accustomed to attack and bite mankind, with knowledge that it is so accustomed, is primá facie liable in an action on the case, at the suit of any person attacked and injured by the animal, without any averment of negligente or default in the securing and taking care of it. The gist of the action is the keeping the animal after knowledge of its mischievous propensities. The precedents, both ancient and modern, with scarcely an exception, merely state the ferocity of the animal and the knowledge of the individual, without any allegation of negligence or want of care.” “ The negligence is in keeping such animal after notice.” “ It may be that if the injury was solely occasioned by the wilfulness of the plaintiff, after warning, that may be a ground of defence by plea in confession and avoidance.” This decision was made in Trinity term 1846. During the same term, the court of exchequer made the same decision. Jackson v. Smithson, 15 Mees. & Welsb. 563. These two decisions were fully recognized by the court of common pleas, in 1848. Card v. Case, 5 Man. Grang. & Scott, 622. In this last case, which was for an injury received from a dog, the declaration, besides alleging what is contained in the declaration now before us, also alleged that “ it was the duty of the defendant to use due and reasonable care and precaution in and about the keeping and management of the said dog; yet that the defendant, not regarding the duty of him, the defendant, in that behalf, did not use such due and reasonable care,” &c. This allegation was held to be immaterial. Coltman, J. said: “ Looking at the frame of this declaration, it may be said that the negligently keeping the dog was the wrongful act charged; but that is overlooking that which is the gist and substance of the action. It is clear from the case of May v. Burdett, where the matter underwent very great consideration, that the circumstance of the defendant’s keeping the animal negligently is not essential; but that the gravamen is the keeping a ferocious animal, knowing its propensities, and the consequent injury to the plaintiff.” And Maulé, J. said: “ The cases of May v. Burdett, and Jackson v. Smithson, and the general *512course of precedents and authorities referred to in the former case, prove that the wrongful act is the keeping a ferocious dog, knowing its savage disposition; and that an action of this sort may be maintained without alleging any negligence. The declaration here idly and superfluously states a duty to arise on the defendant’s part, to use due and reasonable care and precaution in and about the keeping and management of the dog.” “ The injury to the plaintiff would be the same whether the defendant was guilty of negligence or not.” See also Kelly v. Wade, 12 Irish Law Reports, 424.
The defendant’s motion is overruled, and the plaintiff will have Judgment on the verdict.